Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 09/12/2022, with respect to claims 1, 3, 4, 16, 18-22 and 23 have been fully considered but they are not persuasive. Applicant has asserted that the prior art of Blair et al. fails to provide for the limitation of the common placement support being removed after the at least two artificial teeth are attached to the denture base, by pointing to column 16 lines 25-65 which discusses further processing steps as evidence that the claim limitations are not provided for. This is not persuasive as the claims do not require that the denture base be a final base that would not have any further processing steps. The cited portion of Blair does disclose that the teeth are attached to a type of denture base and that after the teeth only have their common support removed after they have been attached the base and then after the teeth are attached the common supports are removed. The teeth and base forming a try-in denture that is used by the patient. While the prior art does disclose other teachings and other additional steps they do not remove the cited portions and their teachings which provide for the current claim language. As such applicant’s assertion that current claim limitation is not provided for by Blair is not persuasive. No other arguments where provided. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “directly” in claim 23 is a relative term which renders the claim indefinite. The term “directly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The new limitation of at “the at least two artificial teeth are attached directly to the denture base”, makes it unclear as to what is considered to be direct as the drawings fail to show the teeth “directly” attached to a base and the specification only discloses that the teeth are attached by being glued into the base and thus would have a glue between the teeth and the base. No other mention of attachment is disclosed in the original disclosure. As such the limitation and claim are rendered indefinite. For purposes of examination any prior art which has teeth attached to a base where some glue or equivalent material would be holding the teeth to the base will be deemed to provide for the term “attached directly”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US 4,609,351) in view of Hagiwara et al. (US 2016/0184189 A1).
	Regarding claims 1, and 22, Blair discloses a  method for manufacturing a denture (column 3 lines 7-16)  comprising a denture base (column 8 lines 37-38 teeth attached to a base plate) and at least two artificial teeth arranged in the denture base (Fig. 1-6 showing multiple teeth and thus at least two), wherein the method comprises the steps of: 
obtaining the denture base (column 8 lines 37-38 teeth attached to a base plate),
receiving a design of at least two artificial teeth and a common placement support for keeping the at least two artificial teeth in a desired relative arrangement  (Fig. 9 all is a mold thus having been made to a design that was received to make the mold, the mold designed to form the at least two artificial teeth elements 14 in figure 1 and their common placement support element 26/28 in figured 1),
 manufacturing the at least two artificial teeth with the common placement support connected to the at least two artificial teeth where the common placement support and the at least two artificial teeth are manufactured simultaneously as one unit, wherein the common placement support is connected to lingual surfaces of the at least two artificial teeth (Fig. 1 common placement supports 26-28 are integrally formed at the same time as the teeth elements 14 when molded column 8 lines 14-39), 
arranging the at least two artificial teeth on the denture base with the common placement support connected to the at least artificial teeth (Figs. 37-38 showing teeth arranged on the baseplate)
and attaching the at least two artificial teeth on the denture base (column 13 lines 61-68), 
and removing the common placement support after attaching the at least two artificial teeth on the denture base (column 16 lines 1-4).
Blair discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose the step of receiving of the design is by receiving a digital design as recited in claim 1, nor where the common placement support and the at least two artificial teeth are manufactured with 3D printing operation as recited in claim 22.
However, Hagiwara discloses a method of producing an artificial tooth (title and abstract) for use in a denture base (paragraph [0009]), with at last two teeth and a common support connected to the teeth simultaneously (see image below) by receiving of a digital design through computer aided designing that is then manufactured as on 3D printing operation (abstract, paragraph [0025] all disclosing the teeth and their supports are all made from a received computer aided design data, see image below of singe 3D printed teeth and support).

    PNG
    media_image1.png
    430
    797
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving of a design for forming the at least two artificial teeth and common support to be digital for claim 1 and additionally for that manufacturing to be a 3D printing operation as taught by Hagiwara into the method of receiving and making of the teeth and their common placement support as taught by Blair for the purpose of providing a denture with artificial teeth formed in a short time and with need properties including strength, hardness, and abrasion resistance and which would be a tooth that would not need any additional grinding after forming to fit the shape of the tooth to the patient as taught by Hagiwara (paragraph [0023] and paragraph [0007]-[0008] all).
Regarding claim 4, Blair/Hagiwara as combined discloses wherein the common placement support and the at least two artificial teeth are manufactured by an additive manufacturing method (Fig. 9 molding is an additive manufacturing of the common placement and the two teeth and as modified to be CAD based additive layer manufactured).
Regarding claim 18, Blair further discloses where sprues created during manufacturing of the at least two artificial teeth form the common placement support (Fig. 1 elements 28 are sprues). 
Regarding claim 19, Blair/Hagiwara as combined discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the common placement support is connected only to the occlusal surfaces of the at least two artificial teeth.
Hagiwara further discloses where the common support is only connected to the occlusal surfaces of the teeth (see image above).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the common placement support to only be connected to the occlusal surface instead of the lingual surfaces since it would not have modified the operation of the device and method of Blair and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 20, Blair further discloses where the common placement support is only connected to the lingual surfaces of the at least two artificial teeth (Fig. 1/5 elements 26/28 are only connected to lingual surfaces).
Regarding claim 21, Blair further discloses where the at least two artificial teeth are posterior teeth (Fig. 1/5 elements 14 are posterior teeth).
Regarding claim 23, Blair further discloses where the at least two artificial teeth are attached directly to the denture base (Fig. 40 teeth 10 are directly attached to base plate portion 168, and column 15 lines 63-68).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US 4,609,351) in view of Hagiwara et al. (US 2016/0184189 A1) as applied to claim 1 above and further in view of Hagenbuch et al. (US 2016/0157972 A1).
Regarding claim 3, Blair/Hagiwara discloses the claimed invention as discussed above, but fails to explicitly discloses where the support and teeth are made by subtractive manufacturing instead of positive/additive manufacturing.
However Hagenbuch discloses a method for manufacturing a denture (title and abstract disclosing assembly of a denture) comprising a denture base (Fig. 7 element 10) and at least two artificial teeth arranged in the denture base (Fig. 9 showing teeth in a base for both mandible and maxilla), wherein the common placement support and the at least two artificial teeth are manufactured by a subtractive manufacturing method (paragraph [0020] lines 1-4 disclosing milling, paragraph [0002] and [0024] disclosing the teeth made from CAM).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teeth and support to be made by subtractive manufacturing  as taught by Hagenbuch into the method as taught by Blair/Hagiwara for the purpose of providing a more accurate final device through CAD/CAM processes based on a patients actual scanned teeth as taught by Hagenbuch (paragraph [0005] all) and Hagenbuch discloses rapid prototyping and milling as obviously interchangeable (paragraph [0020] lines 1-4).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. (US 4,609,351) in view of Hagiwara et al. (US 2016/0184189 A1) as applied to claim 1 above and further in view of Zilinski et al. (US 2,539,883).
Regarding claim 16, Blair/Hagiwara discloses the claimed invention as discussed above, but fails to explicitly discloses where the two least two artificial teeth are separate from each other.
However Zilinski discloses artificial teeth (title) with at least two artificial teeth Fig. 4 elements 3 being at least one tooth on each of the left and right side of the arch) with a common placement support for keeping the at least two artificial teeth in a desired arrangement (Fig. 4 element 18/17/16) where the at least two teeth are separate from each other (Fig. 4 the left side teeth are separate from the right side teeth an thus at least one of the left side teeth 3 are separate from at least one of the right side teeth 3).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least two of the artificial teeth being separate from each other as taught by Zilinski into the method as taught by Blair/Hagiwara for the purpose of providing an arrangement of artificial teeth in sections which would allow for different teeth sections to be made of different materials as desired as taught by Zilinski (column 1 lines 34-44).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	09/19/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772